                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



RICHARD O.,1                                                            Case No. 1:19-cv-01234-SB

                       Plaintiff,                                         OPINION AND ORDER

               v.

ANDREW M. SAUL, Commissioner of Social
Security,

                       Defendant.


BECKERMAN, U.S. Magistrate Judge.

       This matter comes before the Court on Richard O.’s (“Plaintiff”) motion for attorney’s

fees under 42 U.S.C. § 406(b). For the reasons explained below, the Court grants Plaintiff’s

motion.

                                         BACKGROUND

       Plaintiff filed this action seeking review of the Commissioner of the Social Security

Administration’s (the “Commissioner”) final decision denying his application for Disability

Insurance Benefits under Title II of the Social Security Act. The Court reversed the

       1
        In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case.

PAGE 1 – OPINION AND ORDER
Commissioner’s decision, remanded the case for an award of benefits, and entered judgment on

October 21, 2020.

       On January 4, 2021, the Court granted Plaintiff’s unopposed motion for $8,2700.00 in

attorney’s fees under the Equal Access to Justice Act (“EAJA”). On May 4, 2021, Plaintiff filed

the present motion for attorney’s fees under 42 U.S.C. § 406(b). Plaintiff seeks $10,365.24 in

§ 406(b) fees, which represents $19,779.95 (twenty-five percent of Plaintiff’s $79,119.80 past-

due benefits), less $8,270.00 (the amount previously awarded to Plaintiff’s counsel under the

EAJA) and $1,144.71 (the amount previously awarded to Plaintiff’s counsel under 42 U.S.C. §

406(a), “which governs the award of attorney’s fees for representation before the Social Security

Administration[,]” Clark v. Astrue, 529 F.3d 1211, 1212-13 (9th Cir. 2008)).2

                                         DISCUSSION

       The Commissioner “does not dispute” that pursuant to Plaintiff’s fee agreement,

Plaintiff’s counsel may seek $19,779.95 in § 406(b) fees (Def.’s Resp. at 4), less the $8,270.00

previously awarded under the EAJA. See generally Parrish v. Comm’r of Soc. Sec. Admin., 698

F.3d 1215, 1218 (9th Cir. 2012) (“[I]n order to maximize the award of past-due benefits to

claimants and to avoid giving double compensation to attorneys, [Congress amended the EAJA

and added a] savings provision [that] requires a lawyer to offset any fees received under § 406(b)

with any award that the attorney receives under [the EAJA] if the two were for the ‘same

work.’”) (citation omitted). In other words, the Commissioner acknowledges that Plaintiff’s

counsel may seek up to $11,509.95 in § 406(b) fees ($19,779.95 minus the $8,270.00 EAJA

award). However, the Commissioner opposes Plaintiff’s motion because Plaintiff’s counsel


       2
         Unlike § 406(a), § 406(b) “governs the award of attorney’s fees for representation of
Social Security claimants in federal district court,” not administrative proceedings. Clark, 529
F.3d at 1213.

PAGE 2 – OPINION AND ORDER
voluntarily reduced the allowable $11,509.95 fee award by $1,144.71, the amount she previously

received as a § 406(a) fee award, and instead requested $10,365.24.

       The Commissioner opposes the voluntarily-reduced fee award on the ground that it would

effectively apply the 25% cap to the aggregate of the §§ 406(a) and 406(b) fee awards, which the

Supreme Court has prohibited. See Culbertson v. Berryhill, 139 S. Ct. 517, 523 (2019) (holding

that “the 25% cap in § 406(b)(1)(A) applies only to fees for court representation, and not to the

aggregate fees awarded under §§ 406(a) and (b)”); see also Clark, 529 F.3d at 1215 (“Because

the plain text of § 406(b) limits only the award of attorney’s fees for representation of a Social

Security claimant before the district court, we . . . hold the district court erred in concluding

§ 406(b) limits the total amount of attorney’s fees awarded under both § 406(a) and § 406(b).”);

id. at 1218 (“[I]f a fee award under § 406(a) can be greater than 25% of past-due benefits, it

follows that the combined amount of fees awarded under both § 406(a) and § 406(b) must be

capable of exceeding 25% of past-due benefits.”).

       Plaintiff’s counsel responds that she “aggregates fees awarded under §§ 406(a) and

406(b) as a matter of practice,” even though she is “not required” to do so under Culbertson.

(Pl.’s Mot. at 2 n.2.) Although Culbertson and Clark prohibit the Court from applying the 25%

cap to the aggregate of the §§ 406(a) and 406(b) fee awards, nothing in those cases prohibit

counsel from voluntarily deducting her § 406(a) fee award from her § 406(b) fee award for the

benefit of her client. Here, Plaintiff’s counsel has simply taken a voluntary fee reduction to

maximize the award of past-due benefits to her client, which provides additional support for the

reasonableness of her fee request and is not contrary to Culbertson or Clark.3



       3
         Other factors that support the reasonableness of Plaintiff’s fee request here include the
character of Plaintiff’s representation, the results achieved (an award of benefits), the lack of
undue delay (one extension of thirty-four days), and the requested hourly rate ($412.08 based on
PAGE 3 – OPINION AND ORDER
       The Commissioner also opposes Plaintiff’s motion on the ground that the amount of the

§ 406(a) award is not part of the record before the Court. In light of the fact that (a) Plaintiff’s

counsel is requesting a voluntary discount of her § 406(b) fee award in the amount of her

§ 406(a) fee award, and (b) she signed her motion in accordance with FED. R. CIV. P. 11, the

Court requires no further evidentiary support for the amount of the § 406(a) fee award.

       Finally, the Commissioner argues that Plaintiff’s proposed fee order (ECF No. 23-4 at 1-

2) should clearly state that the § 406(b) fees are payable to Plaintiff’s counsel of record, “not a

law firm generally,” and should state that any payment must be deducted from Plaintiff’s past-

due benefits withheld by the agency in anticipation of the § 406(b) order. (Def.’s Resp. at 4.)

Notably, however, the Commissioner consistently stipulates to fee order language identical to the

language Plaintiff proposes here. See, e.g., Kreger v. Comm’r, Soc. Sec. Admin., No. 6:17-cv-

00627-SI, 2019 WL 4655890, at *1 (D. Or. Sept. 24, 2019) (granting a nearly identical

unopposed motion for § 406(b) fees in a case involving the Commissioner and the same law

firm, which deducted administrative fees and ordered payment to the “Plaintiff’s attorneys” at

the firm). The Commissioner has identified no compelling reason to deviate from the standard

§ 406(b) fee order language here.

                                          CONCLUSION

       For the reasons stated, the Court GRANTS Plaintiff’s motion for attorney’s fees (ECF

No. 23), and awards to Plaintiff’s counsel attorney’s fees in the amount of $19,779.95 under 42

U.S.C. § 406(b). Plaintiff’s attorneys previously received $8,270.00 in fees pursuant to the

forty-eight hours of work). See, e.g., Alter v. Colvin, No. 12-737-AC, 2014 WL 3486143, at *2
(D. Or. July 11, 2014) (“There is no definitive list of factors for determining the reasonableness
of the requested attorney’s fees, but courts may consider the character of the representation, the
results achieved, whether there was delay attributable to the attorney seeking the fee, and
whether the fee is in proportion to the time spent on the case (to avoid a windfall to attorneys).”
(citing Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002), and Crawford v. Astrue, 586 F.3d 1142,
1147 (9th Cir. 2009))).
PAGE 4 – OPINION AND ORDER
EAJA, and $1,144.71 in administrative fees. When issuing the § 406(b) check for payment to

Plaintiff’s attorneys, the Court directs the Commissioner to subtract the amounts awarded under

the EAJA and the administrative fees and send the balance of $10,365.24, less any applicable

processing or user fees prescribed by statute, to Plaintiff’s attorneys at HARDER, WELLS,

BARON & MANNING, P.C., 474 Willamette Street, Eugene, Oregon 97401. Any amount

withheld after all administrative and court attorney fees are paid should be released to the

claimant.

       IT IS SO ORDERED.

       DATED this 8th day of June, 2021.


                                                      HON. STACIE F. BECKERMAN
                                                      United States Magistrate Judge




PAGE 5 – OPINION AND ORDER
